The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION


Specification

The disclosure is objected to because of the following minor informalities:

The acronym SAP appears in ¶¶ [75]-[76], and [84]-[86] without any indication as to what it stands for.

Appropriate correction is required.

Drawings

Figures 10 and 11 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “DL” (S1003, S1006, S1103, S1106). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., USPGPUB 2015/0026358 (hereinafter “Zhang”), in view of Denoual et al, WO 2018/069357 (hereinafter “Denoual”). Zhang and Denoual references were provided in the IDS of 11/17/2021.

Regarding claim 1, Zhang discloses a method of video coding (¶ [61]), the method comprising:
obtaining video data (e.g. obtaining media content, ¶ [47]);
creating, based on the video data, a timed metadata track indicating a segment bandwidth and comprising information of a plurality of aligned segments of a media adaptation set such that duration information and size information of each of the aligned segments are included in at least one metadata sample ( e.g. representations for media content segments using quality information. At step 1302, method 1300 may request an MPD (e.g., MPD 400 described in FIG. 4) that comprises instructions and/or information for downloading or receiving segments of data content and metadata information. At step 1304, method 1300 may receive the MPD. Method 1300 may parse the MPD and may determine that timed metadata information (e.g., quality information) is available. For instance, timed metadata information may be contained in one or more metadata representations. select the media segment by considering an available bandwidth, bitrates, a buffer size, and overall smoothness of streaming quality, ¶¶ [79]-[83]; e.g. when the adaptation sets are time aligned, the metadata representation may be multiplexed, ¶¶ [57], [65], Table 13);
switching to one of a plurality of representations of the video data (e.g. switch between Representations 430 to adapt to network conditions or other factors, ¶ [49]). 

Zhang is silent on:
switching to one of a plurality of representations of the video data based on whether the timed metadata track indicates at least an overflow to an input buffer per each of the plurality of representations; and
delivering the one of the plurality of representations to a client as a part of an event stream and based on at least one mode indicated in the event stream. 

However, Denoual discloses:
switching to one of a plurality of representations of the video data based on whether the timed metadata track indicates at least an overflow to an input buffer per each of the plurality of representations (pg. 26, In 25 to pg. 27, In 5; pg. 22, In 31-35);
and delivering the one of the plurality of representations to a client as a part of an event stream and based on at least one mode indicated in the event stream (pg. 26, In 25 to pg. 27, In 5).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhang with Denoual’s teachings by including switching to one of a plurality of representations of the video data based on whether the timed metadata track indicates at least an overflow to an input buffer per each of the plurality of representations; and delivering the one of the plurality of representations to a client as a part of an event stream and based on at least one mode indicated in the event stream as taught by Denoual because the client iterates over the temporal segments of the media presentation reconsidering the selection of the media content component version depending on for example the available bandwidth, the filling rate of its media buffer (See Denoual pg. 26, In 15-17 for motivation).

The apparatus of claim 11 recites similar features as those of the method of claim 1, effectuated by the apparatus of Zhang (¶¶ [29]-[31]) comprising at least one memory configured to store computer program code (¶¶ [8], [39]); at least one processor configured to access the computer program code and operate as instructed by the computer program code (¶¶ [8], [39]), therefore, is rejected by the same analysis.

The computer program product of claim 20, recites similar features as those of the method of claim 1, effectuated by the same, therefore, is rejected by the same analysis.


Claims 2-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Denoual, further in view of "DASH Player's Application Events and Timed Metadata Processing Models and AP ls (Community Review)" by DASH Industry Forum (hereinafter “DASH”).   DASH reference was provided in the IDS of 11/17/2021.


Regarding claims 2, and 12, the system of Zhang and Denoual fail to teach determining whether the at least one mode is an on­receive mode. 

However, DASH discloses determining whether the at least one mode is an on-receive mode (pg. 16 and pg. 18).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zhang and Denoual with DASH’s teachings because the modification would provide the event/ timed metadata sample data to the Application as soon as it is detected by DASH Player (See DASH, pg. 18 for motivation). 

Regarding claims 3, and 13, the system of Zhang, Denoual, and DASH teaches determining, in a case where it is determined that the at least one mode is the on-receive mode, whether event message (emsg) information of the event stream indicate one or more of a first version emsg and a second version emsg (DASH: pg. 16 and pg. 18; pg. 6 and pg. 20).

Regarding claims 4, and 14, the system of Zhang, Denoual, and DASH teaches setting, in a case that the first version emsg is determined, presentation time information of an event of the event stream to zero in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 5, and 15, the system of Zhang, Denoual, and DASH teaches setting, in a case that the first version emsg is determined, message data of an event of the event stream to a predetermined message in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 6, and 16, the system of Zhang, Denoual, and DASH teaches setting, in a case that the first version emsg is determined, both presentation time information of an event of the event stream to zero and message data of an event of the event stream to a predetermined message in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 7, and 17, the system of Zhang, Denoual, and DASH teaches setting, in a case that the second version emsg is determined, presentation time information of an event of the event stream to zero in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20).

Regarding claims 8, and 18, the system of Zhang, Denoual, and DASH teaches setting, in a case that the second version emsg is determined, message data of an event of the event stream to a predetermined message in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claims 9, and 19, the system of Zhang, Denoual, and DASH teaches setting, in a case that the second version emsg is determined, both presentation time information of an event of the event stream to zero and also message data of an event of the event stream to a predetermined message in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20). 

Regarding claim 10, the system of Zhang, Denoual, and DASH teaches:
setting, in a case that the first version emsg is determined, both presentation time information of an event of the event stream to zero and message data of an event of the event stream to a predetermined message in response to determining that at least one of a presentation time field and an event duration field of the event stream are zero (DASH: pg. 6-7, pg. 9-10, and pg. 20); and
setting, in a case that the second version emsg is determined, both presentation time information of an event of the event stream to zero and also message data of an event of the event stream to a predetermined message in response to determining both that a presentation time field is equal to another presentation time and also that an event duration field is equal to zero (DASH: pg. 6-7, pg. 9-10, and pg. 20).


Conclusion

The prior art made of record, as reflected in the attached PTOL-892, and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421